DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
In Claim7 is objected to because of the following informalities: “casing a printer” appears to constitute a spelling error of “causing”.  Appropriate correction is required.
In Claims 2 & 3, “the sample color that is outside” is without proper antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanning unit configured to scan”, “printing unit configured to print”, “setting unit configured to set an input color”, “acquisition unit configured to acquire”, “controlling unit configured to cause the printing unit to print”,  and “conversion unit configured to perform a conversion process”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 4-7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 201702800 to Kobayashi.

Regarding claim 1. Kobayashi discloses an image forming apparatus (Fig. 1) comprising: 
a display (Fig.1, Display 103); 
a scanning unit configured to scan a document (Fig. 2B, Input Apparatus 214); 
a printing unit configured to print an image (Fig. 1, Printer 106); 
a setting unit configured to set an input color based on a user instruction (“”, paragraph); 
an acquisition unit configured to acquire a sample color by scan of a sample by the scanning unit (“First, a chart dedicated to table creation is printed by a printer. Next, a Lab value is acquired by measuring the printed chart, and a devRGB value is associated with the acquired Lab value”, paragraph 33); 
a controlling unit configured to cause the printing unit (Fig. 1, Printer Controller 104) to print an image including a plurality of colors close to the sample color (“As an example, it is assumed that the Lab value of the adjustment value is (50, 0, 0), 27 patches are generated, and “Dist” is 1. In this case, three patches are created in each of the L, a, and b directions, and “i” therefore becomes −1, 0, and 1. Accordingly, “Li” becomes 49, 50, and 51, “ai” becomes −1, 0, and 1, and “bi” becomes −1, 0, 1. By combining all these values, 27 candidate-patch Lab values are generated. These candidate-patch Lab values correspond to neighboring values of the Lab value of the adjustment value, and the colors of the candidate patches are expressed by respective neighboring colors of the adjustment color. The patch of the neighboring color is hereinafter referred to as “candidate patch””, paragraph 44) and to cause the display to display the plurality of colors selectable by a user (“the color adjustment processing unit 304 acquires, as a target value, an sRGB value of a patch selected by a user from among patches arranged in the chart printed in step S503. For example, the chart generated in step S502 is displayed on the display 103. A mechanism for allowing a user to select one of patches arranged in the chart displayed on the display 103 is provided”, paragraph 36); and 
a conversion unit configured to perform a conversion process in order for the printing unit to print, instead of the input color, a color selected by the user from the displayed plurality of colors (“FIG. 3A is a block diagram illustrating a module configuration of a program executed by the CPU 202. Modules of the program executed by the CPU 202 include a data acquisition unit 301, a chart data generation unit 302, a print processing unit 303, and a color adjustment processing unit 304. The data acquisition unit 301 acquires an adjustment-color value (an adjustment value) to be adjusted, table data used for chart generation, and a color conversion table. In this embodiment, the adjustment value is assumed to be a value in a color space used in a typical monitor. Examples of color space used in a monitor include a standard red green blue (sRGB) color space and an Adobe RGB color space. In this description, an adjustment value is assumed to be a value in the sRGB color space, and be an 8-bit integer value ranging from 0 to 255. Furthermore, a color conversion table is assumed to be a table for converting the sRGB into a device-dependent RGB (devRGB) color space. Like an sRGB value, a devRGB value is assumed to be an 8-bit integer value ranging from 0 to 255. This table indicates a relationship between the color value of a color displayed by the display 103 and the color value of a color formed by the printer 106”, paragraph 26;  “In the color adjustment processing, a corresponding part of the color conversion table is adjusted so that an output value obtained by converting the adjustment value using the color conversion table is the same as an output value obtained by converting the target value using the color conversion table”, paragraph 37).  

Regarding claim 4. Kobayashi discloses wherein the setting unit is configured to set the input color based on the user instruction for selecting a color from an image displayed on the display by scan of a document by the scanning unit (“the color adjustment processing unit 304 acquires, as a target value, an sRGB value of a patch selected by a user from among patches arranged in the chart printed in step S503. For example, the chart generated in step S502 is displayed on the display 103. A mechanism for allowing a user to select one of patches arranged in the chart displayed on the display 103 is provided”, paragraph 36).  

Regarding claim 5. Kobayashi discloses wherein the acquisition unit is configured to acquire the sample color based on a user instruction for selecting a color from an image displayed on the display by the scan of the sample by the scanning unit (“the color adjustment processing unit 304 acquires, as a target value, an sRGB value of a patch selected by a user from among patches arranged in the chart printed in step S503. For example, the chart generated in step S502 is displayed on the display 103. A mechanism for allowing a user to select one of patches arranged in the chart displayed on the display 103 is provided”, paragraph 36).  

Regarding claim 6. Kobayashi discloses wherein, by performing the conversion process, an RGB value of an input image data is converted to another RGB value (the tetrahedral interpolation is performed in which all signal value combinations of the sRGB values of 0 to 255 are input and the sRGB-to-Lab conversion table is used as a calculation table. Of all Lab values calculated by the tetrahedral interpolation, a Lab value closest to the Lab value of a predetermined candidate patch is extracted. An sRGB value corresponding to the extracted Lab value is set as the sRGB value of the candidate patch. The candidate patches generated and arranged in the form of the Lab values are converted into sRGB values by performing this signal search processing upon all candidate patches. In this embodiment, the signal search processing is performed. However, for example, the Lab value of a candidate patch may be converted into an sRGB value by creating and using a reverse table of the sRGB-to-Lab conversion table (i.e., a Lab-to-sRGB conversion table) paragraph 46).  

Regarding claim 7.  Claim 7 is rejected for the same reasons and rational as provided above for Claim 1.  

Regarding claim 10. Claim 10 is rejected for the same reasons and rational as provided above for Claim 4.  

Regarding claim 11. Claim 11 is rejected for the same reasons and rational as provided above for Claim 5.  

Regarding claim 12. Claim 12 is rejected for the same reasons and rational as provided above for Claim 6.  

Claim(s) 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 201702800 to Kobayashi and/or in further view of US PG Pub 2019/0037111 to Ezoe.

Regarding claim 2. Kobayashi discloses wherein the controlling unit is configured to cause the printing unit to print the image including the plurality of colors close to the sample color that is outside a color reproduction range of the printing unit and to cause the display to display the plurality of colors selectable by the user (“In step S606, candidate-patch exclusion processing is performed. In this processing, the candidate patch falling outside a printer color reproduction range is excluded from the candidate patches generated in step S605. The candidate patches are generated in the Lab color space, i.e., in the device-independent color space. The candidate patch falling outside the printer color reproduction range may therefore be generated. The candidate patch falling outside the printer color reproduction range is rounded to the color range reproducible by the printer”, paragraph 45).  
In the alternative Ezoe in the same area of color calibration discloses wherein the controlling unit is configured to cause the printing unit to print the image including the plurality of colors close to the sample color that is outside a color reproduction range of the printing unit and to cause the display to display the plurality of colors selectable by the user   (“The color chart data generator 235 generates image data arranging the patch data generated by the patch data generator 234 according to the settings in the appropriate configuration screen 250, 260, or 270. A color chart is then produced by outputting the image data to the second printer 50 and printing”, paragraph 109, “the color chart data generator 235 superimposes on the image data text data prompting the user to select the color that is closest to the specified color printed by the first printer 30”, paragraph 110). 
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified color calibration to include: wherein the controlling unit is configured to cause the printing unit to print the image including the plurality of colors close to the sample color that is outside a color reproduction range of the printing unit and to cause the display to display the plurality of colors selectable by the user.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi’s color calibration by the teaching of Ezoe because of the following reasons: (a) to enable appropriate color matching for a printer regardless of whether or not the specified color is a color outside the gamut range, (paragraph 5, Ezoe); and (b) a person in charge in a store can easily perform color matching even if the person has no special expert knowledge as taught by Kobayashi at paragraph 4.

Regarding claim 3. Kobayashi discloses wherein the controlling unit is configured to cause the printing unit to print the image including the plurality of colors close to the sample color that is outside a predetermined color range and to cause the display to display the plurality of colors selectable by the user (“The determination of whether a candidate patch falls outside the color reproduction range is made on the basis of whether the Lab value of the candidate patch is included in the range of the Lab values of the devRGB-to-Lab conversion table acquired in step S602. More specifically, this determination is performed by determining whether the Lab value of the candidate patch is present in a tetrahedron in Lab color space. The tetrahedron is formed of a predetermined Lab value and three neighboring Lab values thereof in the devRGB-to-Lab conversion table. It is determined whether the candidate patch is present in all tetrahedrons that can be formed using the Lab values of the devRGB-to-Lab conversion table. In a case where the candidate patch is determined to be absent in all tetrahedrons, this candidate patch is determined to fall outside the color reproduction range”, paragraph 45).
In the alternative Ezoe in the same area of color calibration discloses wherein the controlling unit is configured to cause the printing unit to print the image including the plurality of colors close to the sample color that is outside a predetermined color range and to cause the display to display the plurality of colors selectable by the user
(“The color chart data generator 235 generates image data arranging the patch data generated by the patch data generator 234 according to the settings in the appropriate configuration screen 250, 260, or 270. A color chart is then produced by outputting the image data to the second printer 50 and printing”, paragraph 109, “the color chart data generator 235 superimposes on the image data text data prompting the user to select the color that is closest to the specified color printed by the first printer 30”, paragraph 110)

Regarding claim 8. Claim 8 is rejected for the same reasons and rational as provided above for Claim 2.    

Regarding claim 9. Claim 9 is rejected for the same reasons and rational as provided above for Claim 3.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2020/0267285 to Hioki provides that reproduction of a target color is appropriately performed with high accuracy. A printing system 10 includes a printing device 12 and a host PC 14 that is a control device. The printing device 12 includes a plurality of inkjet heads 202y to 202k and a colorimeter 204. The host PC 14 is capable of performing a color matching process for matching a color printed by the inkjet heads 202y to 202k with a target color, and performs, in the color matching process, a target color acquiring process for acquiring the target color using the colorimeter 204, an initial value setting process for setting an initial value of a color setting value, and a target color corresponding value determination process for selecting a patch having a color close to a target color from among a plurality of patches by causing the inkjet heads 202y to 202k to print the patches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672